DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
Applicant's response and amendment filed on 08/29/2022 have been noted. Claims 1, 3-5 and 14, have been amended. Claim 2 has been canceled. New claim 21 has been added. 
Status of claim 
Claims 1, 3-21 are pending. 
Claims 9-12 and 18-20 were withdrawn from consideration. 
Claims 1, 3-8 and 13-17 and 21 drawn to an isolated influenza virus comprising a neuraminidase  (NA) viral segment encoding NA monomer are considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of Claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are still rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicants traverse the rejection and submit while Claim 1 is directed to an isolated recombinant influenza virus comprising a modified neuraminidase (NA) , Claim 7 directed to a vaccine comprising an effective amount of the recombinant of claim 1 or portion thereof is proper. 
Applicants’ argument has been respectfully considered, this is not persuasive. Because the claims 7 and 8 simply enlarge scope of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The rejection of Claim 5 has been removed necessitated by Applicants’ amendment 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of Claim(s) 1 , 7-8,  13 and 15-17 under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. Molecular Therapy 2014, Vol. 22, Issue 7, pp. 1364-1374) has been removed necessitated by Applicants’ amendment.
The rejection of Claim(s) 1, 7-8 and 13-17 under 35 U.S.C. 102 (a) (1) as being anticipated by Miyaki et al. (Vaccine, 2010, Vol. 28, Issue 13, pages 2505-2509) ) has been removed necessitated by Applicants’ amendment.
The rejection of Claim(s) 1 and 3-7 under 35 U.S.C. 102 (a) (1) as being anticipated by de Silva (JBC, 2013, Vol. 288, No. 1, pages 644-653) has been removed necessitated by Applicants’ amendment and persuasive argument.
The rejection of Claim(s) 1-3 and 6-8 under 35 U.S.C. 102 (a) (2) as being anticipated by Broecker et al. has been withdrawn necessitated by Applicants amendment. 
 (New Ground of Rejection ) Claim(s) 1, 3, 13, 15 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zanin et al. (Journal of Virology, Vol. 91, No. 2 , page 1-12: DOI: https://doi.org/10.1128/JVI.00868-16)
Zanin et al. teach a recombinant influenza virus rg pH1N1low-1 HA/pH1N1-1 NA that is created by using the combination of HA protein of pH1N1low-1 with pH1N1-1 NA, wherein the amino acid position of 19M and 66Y and rg 66Y and 248D from pH1N1low-1 with pH1N1-1 NA replaced the same position of the  pH1N1low-1 virus respectively or in combination. 
They have found that the sequence comparisons showed four mutations common to pH1N1low viruses compared to pH1N1 viruses, at positions 19, 232, 248, and 436. Amino acid 19 was located in the TMD, while 232, 248, and 436 were in the globular head domain. The position 66 is located at stalk domain. An additional mutation at position 66, which is unique to the pH1N1low-1 as D instead as Y compared to pH1N1 regular virus.  (N1 numbering; Fig. 1A). The amino acid 66 in the stalk domain was critical for enzymatic activity. However, reversion of the amino acid at position 66 in pH1N1low-1 to that in pH1N1 viruses (D66Y) alone was sufficient to rescue only approximately 25% of enzymatic activity. Reversion of amino acid 19 or 248 in conjunction with amino acid 66 was required to restore the majority of NA enzymatic activity (Fig. 2). 
Therefore, an amino acid in the stalk domain of NA, distal from the enzymatic active site, was a critical determinant of the enzymatic activity of the protein. Amino acids both within the NA active site (catalytic) and outside it (framework) that can alter the shape of the active site of NA and thus enzymatic activity have been characterized in the context of NA inhibitor resistance. 
They concluded that  NA is expressed on the surface of virions as homotetramers, and, while each monomer contains an enzymatic active site within the globular head domain, the enzyme is active only in the tetrameric form, even in the absence of the stalk domain and TMD. While the globular head domains themselves can form tetramers, the NA TMD is required for tetramerization when the stalk domain is present to stabilize the N terminus of the stalk. Interactions between the TMDs of NA monomers are also very important for the assembly of NA tetramers, such that there is evidence of coevolution of the TMD and the globular head domains. Their result has suggests that amino acid 19 was important for the stability of pH1N1low-1 NA, which in turn increased the enzymatic activity of the tetramer in addition to the D66Y mutation that is able to preserve a better enzymatic activity of the NA that 66D. 
Therefore, the cited reference teaches an  isolated recombinant virus rg pH1N1low-1 HA/pH1N1-1 NA, which comprises a modified stalk monomer that at least  A M19V located at the stalk globular head domains plus D66Y mutations located the TM region of the stalk of NA meets the limitation of the rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Moot) The rejection of Claims 1, 3-8 and 13-17 under 35 U.S.C. 103 as being unpatentable over de Silva (JBC, 2013, Vol. 288, No. 1, pages 644-653) as applied to claims 1-7 above, and further in view of Miyaki et al. (Vaccine, 2010, Vol. 28, Issue 13, pages 2505-2509) for claims 13-17 has been moot in view of a new ground of rejection necessitated by Applicants’ amendment. 
(New ground of rejection): Claims 1, 3-8 and 13-17 are under 35 U.S.C. 103 as being unpatentable over Broecker et al.  ( J Virol. 2019 Sep 15; 93(18): e00840-19. Published online 2019 Aug 28; de Silva (JBC, 2013, Vol. 288, No. 1, pages 644-653) as applied to claims 1-7 above, and further in view of Tetsutani et al. (Vaccine 2021, Vol. 30, pp. 7658-7661). 
The claimed subject matter is directed to an isolated recombinant influenza virus comprising a neuraminidase (NA) viral segment encoding a modified NA monomer that forms virions having stabilized NA tetramers relative to a corresponding influenza virus having a NA viral segment encoding an unmodified NA monomer, wherein the modified NA monomer comprises a modified NA stalk having at least one amino acid substitution that results in the stabilized NA tetramers relative to an influenza virus having a NA with an unmodified NA stalk. The modified NA stalk further comprises a deletion, an insertion, at least one other amino acid substitution, or any combination thereof, relative to the unmodified stalk, wherein the at least one substitution in the modified NA stalk is a cysteine substitution at position 48 relative to the numbering of N1 comprising SEQ ID NO:37, has a cysteine at position 50 relative to the numbering of N1, or has a cysteine at position 48 and position 50 relative to the numbering of N1. preferably, the NA stalk is modified within residues 1 to 10 or residues 10 to 20 from the C-terminus of the transmembrane domain. Optionally, the vaccine further comprises an adjuvant or carrier, wherein the adjuvant comprises immunostimulatory DNA sequences, bacterium-derived components, aluminum salt (alum) or a squalene oil-in-water emulsion, the squalene oil-in-water emulsion system comprises MF59 orAS03.
Broecker et al.  teach a method for making recombinant Reassortant viruses comprising the HV backbone with NA comprising a modified stalk monomer. For instance, the recombinant  variants of the H3N2 A/Hong Kong/4801/2014 (HK14) virus has a 15-amino-acid extension or a 25-amino-acid deletion in the N2 stalk.  The two recombinant influenza viruses with PR8 backbone and a modified stalk domain of NA , wherein the NA stalk domains is extended by 15 or 30 amino acids or with 25 – amino acid deletion in N2 stalk domain. The extended NA stalk domains make the NA more stabilized for the tetramerization  
Broecker et al.  also teaches that Neuraminidase (NA) is one of the two major influenza surface antigens and the main influenza drug target. However, the function or immunogenic property of NA is not significantly presented although NA has more stabilized immunogenicity.  Broecker  el al. also teach that NA requires a minimal stalk length for assembly and function. A minimal stalk length is about 10 amino acids required. Production of Enzymatically Active NA Is Impaired in the Absence of the TMD. When the TMD is attached to the head domain, a minimal stalk length (∼10 amino acids) is required to prevent the TMD from obstructing the head domain assembly. Optimal stabilization of the stalk domain is achieved by tetramerization. Broecker et al. teach that  the NA stalk domains extended by 15 or 30 amino acids make the NA more stabilized for the tetramerization, whereas with 25 – amino acid deletion in N2 stalk domain. The extended NA stalk domains make the NA more stabilized for the tetramerization  
Broecker et al. teach the vaccine comprises PBS buffer but no adjuvant. (See sections of results Materials and Methods from pages 3-8). They have demonstrated that extending the stalk domain of the NA is a promising approach to enhance its immunogenicity and overcome the immunodominance of the HA, which may help in the design of improved influenza virus vaccines.
Broecker et al.  do not teach making a modification of stalk domain with an amino acid residue cysteine substitution and any adjuvant included in the disclosed influenza vaccine composition. 
de Silva et al. teach a method for making recombinant  influenza comprising a modified neuraminidase (NA) at its stalk region, particularly at the amino acid residue of cysteine at the position in between the amino acid residues  between the position 48 to 50 of the N1 and tested the immunogenicity of the vaccine with stalk region including a deletions in more than one positions near the N-terminal as well as at the C terminal as well as the cysteine position modification (Please see the EXPERIMENTAL PROCEDUES at paragraph “Plasmids and Constructs” and RESULTS).  
de Silva et al. do not teach formulating the influenza virus vaccine with an adjuvant . 
Tetsutani et al. teach that  both MF59 and AS03 from act as adjuvant that show the highest adjuvanticity in the influenza vaccine formulation compared to other vaccine such as Aluminum , wherein the influenza vaccine can be the subunit vaccine, whole inactivated virion vaccine or slit influenza vaccine (See entire document). 
Therefore, it would have been obvious for a person ordinarily skilled in the art to be motivated by learning all the solid scientific knowledges and successfulness to arrive the claimed subject matter with a reasonable expectation of success. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims  1, 3, 4, 6-8, 13-17 and  21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instance case, Applicants do not have possession that read on an isolated recombinant influenza virus comprising a modified neuraminidase (NA) segment wherein the modified NA having a least one or more of any random amino acid substitution mutation in the stalk region.
The specification only describe a cysteine substantive mutation at position 48 and/or 50 corresponding to the reference sequence of SEQ ID NO: 37, in particular the sequences presented by SEQ ID NO: 51-56 as all of them comprises such substitutive mutation(s) in 48 and/or 50. The broad reasonable interpretation of the scope of claims however, are directed to a genus of modified NA stalk monomer as described in last paragraph 33. 
When the scope of claims are read on such genus of structural molecules, the specification of the application as the invention was foiled needs provide sufficient species to support the claims. However,  specification does not describe with what kind of structural requirement for such substitutive mutation except SEQ ID NOS: 52-56, which all comprises the 48 and/or 50 cysteine substitutive mutation rather than any other kind of mutation as the broad scope of claims encompassed.  
MPEP  § 2163.02 states,  "[a] n objective standard for determining compliance with the written description requirement is “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’  ".  The courts have decided: The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
The invention is, for purposes of the "written description" inquiry, whatever is now claimed. See   Vas-Cathy, Inc. v. Mahurkar,  935  F.2d  1555, 1563-64, 19 USPQ2d  1111, 1117 (Federal  Circuit,  1991).  Furthermore, the written description provision of 35   USC   § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is  part of the  invention and reference to a potential method  for  isolating  it.  See Fiers v.  Revel, 25   USPQ2d   1601, 1606   (CAFC   1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent   Applications   Under   the   35   U.S.C.   112, paragraph 1,   "'Written   Description” Requirement   (66   FR   1099-1111, January   5, 2001) states, "possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104).
Because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of modified NA stalk with any or all amino acid residues at any or all position. The skilled artisan could not immediately recognize or distinguish members of the claimed genus of nucleic acid sequences. Moreover, since the specification has not identified which amino acid of the genus of modified NA stalk.  One skilled in the art would not recognize that Applicant had possession of the claimed invention at the time the application was filed. There is insufficient support the generic claims as provided by the Interim Written Description Guidelines published in the June 15, 1998 Federal Register at Volume 63, Number 114, pages 32639-32645.
The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3, 4, 6-8, 13-17 and  21 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a substitutive mutation at amino acid position 48 and/or 50 with cysteine to stabilize the stalk monomer thereby to form a stylized tetramer of NA, does not reasonably provide enablement for making a substitutive mutation with at least one of any amino acid at or all positions of stalk region of NA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In the instant case, the test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below: 1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to an isolated recombinant influenza virus comprising a neuraminidase (NA) viral segment encoding a modified NA monomer that forms virions having stabilized NA tetramers relative to a corresponding influenza virus having a NA viral segment encoding an unmodified NA monomer, wherein the modified NA monomer comprises a modified NA stalk having the amino acid substitution(s) at position 48 and/or 50 referred to SEQ ID NO: 37 of NA protein  that results in the stabilized NA tetramers relative to an influenza virus having a NA with an unmodified NA stalk.
 The scope of the claims however read on an isolated recombinant influenza virus comprising a neuraminidase (NA) viral segment encoding a modified NA monomer that forms virions having stabilized NA tetramers relative to a corresponding influenza virus having a NA viral segment encoding an unmodified NA monomer, wherein the modified NA monomer comprises a modified NA stalk having the amino acid substitution(s) at any position of NA protein  that results in the stabilized NA tetramers relative to an influenza virus having a NA with an unmodified NA stalk.
The state of art as evidenced by Zanin et al. (Journal of Virology, 2017, Vo. 91, No. 2, pp.1-12). teaches that neuraminidase (NA) is a sialidase expressed on the surface of influenza A viruses that releases progeny viruses from the surface of infected cells and prevents viruses becoming trapped in mucus. It is a homotetramer, with each monomer consisting of a transmembrane region, a stalk, and a globular head with sialidase activity. However, different influenza viruses exhibit different activities due to the variations of the molecule structures of the NA, particular he stalk region. For example, swine viruses of the pandemic H1N1 lineage, such as A/swine/Virginia/1814-1/2012 (pH1N1low-1) and A/swine/Virginia/1814-2/2012 (pH1N1low-2), with almost undetectable NA enzymatic activity compared to that of the highly homologous A/swine/Pennsylvania/2436/2012 (pH1N1-1) and A/swine/Minnesota/2499/2012 (pH1N1-2) viruses. pH1N1-1 transmitted to aerosol contact ferrets, but pH1N1low-1 did not. They have found that 66Y was highly conserved in N1 NAs. Restoration of 66Y was critical for the NA activity of pH1N1low-1 NA, although 19M or 248D in conjunction with 66Y was required to recover the level of activity to that of pH1N1 viruses. Studies of NA stability and molecular modeling revealed that 66Y likely stabilized the NA homotetramer. Therefore, 66Y in the stalk domain of N1 NA was critical for the stability of the NA tetramer and, subsequently, for NA enzymatic activity. Therefore, it is unpredictably that substitute any or all amino acid in any or all position of NA is very unpredictable for maintaining the stability of the NA tetramer. Sequence comparisons showed four mutations common to pH1N1low viruses compared to pH1N1 viruses, at positions 19, 232, 248, and 436. Amino acid 19 was located in the TMD, while 232, 248, and 436 were in the globular head domain. An additional mutation at position 66 was unique to pH1N1low-1 (N1 numbering; Fig. 1A). We found that amino acid 66 in the stalk domain was critical for enzymatic activity. However, reversion of the amino acid at position 66 in pH1N1low-1 to that in pH1N1 viruses (D66Y) alone was sufficient to rescue only approximately 25% of enzymatic activity. Reversion of amino acid 19 or 248 in conjunction with amino acid 66 was required to restore the majority of NA enzymatic activity (Fig. 2). Therefore, an amino acid in the stalk domain of NA, distal from the enzymatic active site, was a critical determinant of the enzymatic activity of the protein. 
The specification only discloses a recombinant influenza virus made by mutation of amino acid residue at 48 and/or 50 with cysteine residues, such that the NA protein has a stabilized tetramer, the example of such mutation in all inserted peptides are set forth in SEQ ID NO: 52-56. The specification does not provide sufficient evidence to support the broadly claimed scope that other substitutive mutation with any or all amino acid in any or all position that is able to obtain more stabilized NA tetramer. 
Therefore 24 amino acids and more than 30 amino acids in the stalk region but couple of hundreds of amino acid residues for NA protein. The testing of each of the amino acid or many possible combination of 24 amino acids in so many positions for the function of NA tetramer stabilization is an unpredictable and undue experimentation. 
Therefore, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
                Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3 are rejected since the claimed invention is not directed to patent eligible subject matter. Based upon a new guidance for Determining Subject Matter Eligibility Of Claims Reciting or Involving Laws of nature, nature Phenomena, & nature Products newly issued on March 04, 2014, in that the rejected claims as a whole encompass an invention that is a law of nature/natural principle, natural phenomenon, (product), do not recites something significantly different than a judicial exceptions.  
In the instant case, the claims 1 and 3 rea read on a naturally occurring mutant of an influenza virus, i.e. pH1N1 viruses, which comprises a naturally occurring mutations such as  at amino acid position 19 located in the TMD, 232, 248, and 436 were in the globular head domain and 66 at the stalk region compared to the pH1N1low-1 as evidenced by  Zanin et al. (Journal of Virology, 2017, Vo. 91, No. 2, pp.1-12). 
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648


/BAO LI/
Primary Examiner, Art Unit 1648

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648